Citation Nr: 0923714	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left wrist 
fracture (referred to herein simply as left wrist 
disability), currently evaluated as 10 percent disabling.

2.  Service connection for a low back condition secondary to 
the service-connected left wrist fracture.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder with major depression (referred to herein 
simply as PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Decatur, Georgia (RO), which in pertinent part denied the 
Veteran's claim for a disability rating in excess of 10 
percent for service-connected PTSD.  During the appeal 
period, the Veteran's disability rating was increased to 30 
percent disability rating, effective April 1, 2007.  However, 
since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a Video Conference before the Board 
in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

On March 30, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal for an increased rating for 
his left wrist disability and for service connection for his 
low back condition is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008).

As reflected in the March 30, 2009, transcript of the 
Veteran's Board hearing before the undersigned Veterans Law 
Judge, prior to promulgation of a decision in the appeal, the 
Veteran withdrew his appeal as to the issue of entitlement to 
a disability rating greater than 10 percent for service-
connected left wrist disability as well as the issue of 
entitlement to service connection for a low back condition.   

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to a disability rating greater than 10 percent 
for service-connected left wrist disability as well as the 
issue of entitlement to service connection for a low back 
condition, there remains no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal for an increased 
rating for left wrist disability as well as the issue of 
entitlement to service connection for a low back condition, 
and they are dismissed.


ORDER

The claim for entitlement to a disability rating greater than 
10 percent for service-connected left wrist disability is 
dismissed.

The claim for service connection for a low back condition is 
dismissed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The medical evidence of record shows the Veteran has been 
diagnosed with Axis I diagnosis of PTSD.  The Veteran's 
symptoms include depression, sleep disturbance, intrusive 
thoughts, panic attacks once a month, memory loss, mood 
swings and anxiety.  However, he denies any olfactory 
hallucinations.  The Veteran's total Global Assessment of 
Functioning (GAF) scores ranged from 50 to 58. 

The Veteran underwent his last PTSD VA examination in August 
2005.  At the examination he complained of sleep disturbance, 
irritability and anger.  He stated that he had recurrent 
thoughts of his combat experiences.  He also indicated that 
his symptoms had worsened since the August 2004 examination 
and continued to worsen.  The examiner noted that the Veteran 
exhibited no suicidal or homicidal ideations, or impairment 
to thought process.  He appeared able to manage his affairs.  
The examiner noted a mild to moderate impact of the Veteran's 
symptoms on his social and occupational functioning.  The 
assigned GAF score was 58.

VA treatment records from October 2005 to April 2007 show 
continued treatment for PTSD as well as continued complaints 
of worsening symptoms.  It was noted that the Veteran left 
his job in 1999.  However, he did not attribute this to his 
PTSD.  The Veteran's GAF scores ranged from 50 to 55.  
Furthermore, the Veteran underwent PTSD programs and was 
hospitalized twice, in 2005 and 2007.  The Veteran underwent 
treatment at the Post Traumatic Stress Disorder Program from 
August 30, 2005, to October 21, 2005.  The Veteran was later 
hospitalized from January 31, 2007, to March 23, 2007.

The Veteran testified at his March 2009 Video Conference.  
While he mostly denied suicidal and homicidal thoughts, he 
stated that he occasionally thought of hurting others.  He 
complained of lack of energy and intimacy with his wife.  He 
stated that he did not get along with people at his former 
job and felt that he could not go out in public.  

The Board notes that Veteran was last afforded relevant VA 
examination in August 2005.  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's examination is not unduly remote, at 
the March 2009 Video Conference, the Veteran indicated that 
his condition had worsened since the date of the last 
examination and continued to worsen.  Because there may have 
been a significant change in the Veteran's condition, the 
Board finds that a new examination is in order.  Furthermore, 
it remains unclear to the Board what the Veteran's current 
PTSD symptoms are and whether they are progressively 
worsening.  Thus, the Board finds that a remand for a new VA 
examination and a medical opinion is necessary in order to 
fairly address the merits of his claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 1154(b) 
(West 2002). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a 
psychiatric examination 
to evaluate the current severity of his 
service-connected PTSD.  The claims 
file should be reviewed by the examiner 
and the examination report should note 
that review.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
PTSD.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF 
score related to the Veteran's PTSD 
symptomatology.  The examiner should 
indicate the degree of social and 
occupational impairment due to PTSD 
with depressive disorder.  

2.	Then, readjudicate the claim for an increased rating 
For PTSD.  If any decision remains adverse to the 
Veteran, 
issue a supplemental statement of the case and allow the 
appropriate time for response.  Thereafter, return the 
case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


